Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 1/26/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have replaced “LA” with “LX” to overcome the 112(b) rejection of claims 11-13.  Applicants have further amended each of independent claims 1, 16, and 20 so as to exclude ring F from being a 5-membered ring.  This amendment overcomes the previously relied upon prior art rejections to Nishizeki et al. (JP 2016/219490) and Hikimi et al. (WO-2014097865).  Additionally, the prior art rejection to Su et al. (US 2017/0373259) has been withdrawn as Applicants have stated that both the instant application and Su et al. were commonly owned by the Applicant at the time of the effective filing date of the instant application.  The obviousness double patenting rejection against application 16/283,219 has been withdrawn since application 16/283,219 has been abandoned.  The double patenting rejection against copending application 16//804,269 is wholly maintained, albeit, the double patenting rejection is no longer a statutory double patenting rejection.  Additionally, further search has led to a new prior art rejection, as described below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9, 11-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. (US 2016/0351835).
X of Formula II as claimed.   For example, in complex EX1, ring F is a six-membered heterocyclic ring (pyridine), all RF groups are equal to hydrogen, variable Z3 is nitrogen, variable Z4 is carbon, the metal is iridium, ring G is a fused ring structure having six fused rings, of which five are six-membered carbocyclic rings, and one is a five-membered carbocyclic ring which satisfies formula III where variable Y is equal to a CR’R’’ group with R’ and R’’ being equal to methyl groups, and all RG groups being equal to hydrogen.  As such, compound EX1 of Yen anticipates independent claim 1.
Claim 2: Compound EX1 of Yen also anticipates formula IV of claim 2 with two six-membered rings being separately fused onto ring H.
Claim 3: All RF, RH, and RI groups are hydrogen, thereby anticipating claim 3.
Claim 4: In compound EX1, the metal M is iridium, thereby anticipating claim 4.
Claim 6: Compound EX1, as applied to formula IV of claim 2, has variable n equal to 1, thereby anticipating claim 6.
Claim 8: In compound EX1 of Yen, ring F is a pyridine ring, thereby anticipating claim 8.
Claim 9: Compound EX1 of Yen anticipates the fourth ligand LX as shown on page 11 of Applicants claims.
Claims 11 and 12: Compound EX1 has the formula Ir(LX)2(LB), thereby anticipating claims 11 and 12.
Claim 13: Ligand LB in complex EX1 is a 2-phenylpyridine ligand which anticipates the ligand on the top right of page 40 of Applicants claims.
Claims 16 and 17: The rejection of claim 1 above is wholly incorporated in the rejection of claim 16.  Yen teaches that any one of the exemplified inventive iridium complexes are employed as dopant materials in emission layers of organic electroluminescent devices which comprised the customary layers (anode, hole injection and transport layer, emission layer, electron transport and injection layer, and cathode), thereby anticipating claims 16 and 17. 
Claim 18: The exemplified host material in the emissive layer is CBP which is a carbazole-containing compound which anticipates claim 18.

It should be noted that Yen only teaches embodiments where variable Y is equal to CR’R’’ groups.  Should Applicants remove this group from the list regarding variable Y, this rejection would be withdrawn.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/804,269, respectively (reference application).  The only difference between the instantly filed claims and that of the reference application is that the reference application also include a boryl group in the Markush group for variables R’, R’’, RF, and RG.  The rest of the claims are identical or substantially identical.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766